We
are pleased that an important figure in Namibia's attainment
of independence has the responsibility of conducting this
session of the General Assembly.
I also wish to express my appreciation to the Foreign
Minister of Uruguay, Mr. Didier Opertti, for his skill in
presiding over the previous session of the General
Assembly.
After 10 years as President of Argentina, and with my
constitutional mandate about to end, I should like to share
with the Assembly the transformations that Argentina has
experienced during this time, in a world which has also
been transformed.
In the past 10 years we have experienced a change
of Copernican dimensions. It started with the recovery of
democracy. Since that time we have built a stable political
system based on the popular will and respect for the rule
of law. We have made respect for human rights a sacred
value. We are at peace with all our neighbours, with
which we have now undertaken a robust integration
process. We have put an end to proliferation policies and
have actively committed ourselves to peacekeeping
operations. We have developed an open and free
economy, worked to combat poverty and inequality of
opportunity and fought discrimination in all its forms. In
short, we have recovered and embraced the high values of
our culture, which are the essence of the Charter of the
United Nations and which we hope to bring with us into
the twenty-first century.
At the regional level, which is our natural sphere of
interest, we have solved all outstanding border and
demarcation issues with the Republic of Chile and thus
opened the way for fruitful integration. We have
established consultation and coordination mechanisms
with Brazil and Chile on security and defence issues. We
are convinced that security depends much more on
friendship and cooperation with our neighbours than on
what we spend on weapons. As one of the guarantors of
the Rio de Janeiro Protocol, we contributed to the peace
agreement between Peru and Ecuador. We are working
tirelessly for the consolidation of democracy and
development in our region.
In the field of disarmament and the non-proliferation
of weapons of mass destruction, we have taken the
following steps. On 28 November 1990 we signed the Foz
do Iguaçú Joint Declaration, which consolidated the
policy of nuclear transparency with Brazil, and since then
we have developed a common peaceful and non-
proliferation nuclear policy. Argentina acceded to the
Treaty of Tlatelolco, in 1994; the Treaty on the Non-
Proliferation of Nuclear Weapons, in 1995; and the
Comprehensive Nuclear-Test-Ban Treaty, in 1998. We are
also members of the Nuclear Suppliers Group, and in
1993 Argentina joined the Missile Technology Control
Regime.
In the field of space activities, the National
Commission for Space Activities has worked with the
United States National Aeronautics and Space

Administration (NASA) on the SAC-B satellite mission, the
placement in orbit and operation of the SAC-A satellite
technology mission and the forthcoming launch of the SAC-
C satellite mission, Argentina's first Earth observation
satellite. We have also started some ambitious projects in
this field with Brazil, as well as with Canada, France,
Germany and the United Kingdom.
We have ratified the Chemical Weapons Convention,
and we are working on a monitoring mechanism for the
Biological Weapons Convention. In this context, Argentina
joined the Australian Group on 11 December 1992.
Argentina's self-restraint in the development of nuclear
weapons is recognized as an example by the international
community.
On 14 September this year Argentina ratified the
Ottawa Convention on the prohibition of anti-personnel
landmines.
At the Southern Cone Common Market
(MERCOSUR) summit in Ushuaia, Argentina, on 24 July
1998, MERCOSUR, Bolivia and Chile were declared a
zone of peace and a zone free of weapons of mass
destruction. A commitment was also made to declare the
area a zone free of anti-personnel landmines.
We believe that all States must renounce nuclear
weapons and give unequivocal guarantees that their nuclear
capability and most advanced technology are exclusively for
peaceful purposes.
Allow me once more to refer to the pending
sovereignty dispute concerning the Malvinas Islands. One
of the first measures we adopted upon taking office was to
re-establish diplomatic relations with the United Kingdom,
in February 1990. A new stage was thereby begun in which
the ties between the two countries were taken to their
highest level in history. This was reaffirmed by my recent
visit, as President, to the United Kingdom and that of His
Royal Highness Prince Charles to Argentina. Since then,
while reaffirming our sovereignty rights and motivated by
a spirit of reconciliation, we have worked harmoniously
with the United Kingdom on various matters relating to the
South Atlantic, such as the rebuilding of a climate of
mutual trust in the area, the preservation of live marine
resources, the exploration and exploitation of hydrocarbons,
the resumption of flights between the continent and the
Malvinas Islands, and the access of persons carrying
Argentine identity documents to the Malvinas Islands.
Argentina is a country that is proud of its cultural
diversity. Our Constitution establishes as a national goal
the recovery of the Malvinas Islands while guaranteeing
the strictest respect for the way of life of their inhabitants.
I am convinced that the conditions exist for Argentina and
the United Kingdom to begin without further delay a
dialogue towards a definitive solution of the sovereignty
dispute, thus fulfilling the numerous resolutions adopted
by the General Assembly and the Special Political and
Decolonization Committee.
Argentina is the sixth-largest troop contributor to the
Organization. At this time, we are involved in 10 of the
17 current operations, including those in Kosovo and East
Timor. We have also incorporated personnel from other
Latin American countries into our troops.
In Argentina, the defence and promotion of human
rights is a State policy. That is why we have actively
participated in the establishment of the International
Criminal Court, as a way to put an end to the culture of
impunity.
The numerous humanitarian missions in which
“White Helmets” have been deployed in South America,
Central America, the Middle East, Africa and the
Caucasus are a reflection of the success of this initiative,
which I put forward in 1993. Argentina agrees with the
Secretary-General that the “White Helmets” can provide
assistance, in close partnership with the Blue Helmets, in
conflict situations.
Argentina supports a world economy of open
markets. However, we see the re-emergence of hidden
forms of protectionism. This is why we call on all States,
in particular to the most developed ones, to take part in
the “millennium round”, with the goal of attaining an
open, multilateral system that excludes no sector of
economic activity.
As evidence of our concern regarding environmental
issues, in November 1998 Argentina hosted the fourth
meeting of the Conference of the Parties to the United
Nations Framework Convention on Climate Change,
which adopted the Buenos Aires Plan of Action. During
the fifth ministerial meeting of the Zone of Peace and
Cooperation of the South Atlantic, which was held in
Buenos Aires in October 1998, a Plan of Action was
adopted for the first time in order to carry out the
objectives of the Zone, which include the protection of
the environment and of living resources.
5


The international community must urgently prepare
contingency plans to face the year 2000 problem in such a
way that essential community services are not affected.
Since 1 January 1999, Argentina has been an elected
member of the Security Council. I would like briefly to
share some thoughts with the Assembly.
The responsibility of the Security Council in the
maintenance of peace cannot be irreplaceable, and its
authority must be strengthened.
The Council must work in cooperation with other
bodies of the United Nations system and with regional
organizations in order to carry out its tasks effectively.
We have a responsibility towards the men and women
who make up the Blue Helmets, as well as towards those
who perform humanitarian work in conflict situations. It is
our obligation to protect them. We call upon countries to
ratify the Convention on the Safety of United Nations and
Associated Personnel.
Concerning the reform of the Security Council,
Argentina supports the creation of a system of non-
discriminatory, open rotation. It would be unfair and
unrealistic, at the beginning of a new millennium, to
multiply the privileges and discriminatory practices that
came about only as a result of war in 1945. Therefore, no
new categories of membership should be introduced in
regions where those categories do not exist, especially if
tradition and history do not warrant it.
Finally, I am convinced that the United Nations is
called upon to play an even more relevant role in the
twenty-first century. Argentina, which is now to be among
the 15 main countries of the Organization, will participate
with the same conviction as always in the realization of the
noble objectives of the Charter.
Once again, I thank you, Sir, and all the Members of
the United Nations. After 10 years and six months, I bid
you farewell for the last time.
















